PER CURIAM.
This cause came on to be heard on the transcript of record from the District Court of the United States for the District of Nevada, and upon the oral motion of counsel for the plaintiff in error to dismiss the writ of error herein, and was duly submitted. On consideration whereof, it is now here ordered and adjudged by this court that the writ of error in this cause be and hereby is dismissed, with costs in favor of the defendant in error and against the plaintiff in error. It is further ordered and adjudged by this court that the defendant in error recover against the plaintiff in error for his costs herein expended and have execution therefor.